       Case 4:18-cv-01882 Document 85 Filed on 04/29/20 in TXSD Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


DALIO HOLDINGS I, LLC                             §
        Plaintiff,                                §
                                                  §
                                                  §
v.                                                §          CIVIL ACTION NO.4:18-CV-1882
                                                  §
                                                  §
WCW HOUSTON PROPERTIES, LLC                       §
      Defendant.                                  §



         PLAINTIFF DALIO HOLDINGS I, LLC’S CERTIFICATE OF
        CONFERENCE FOR PLAINTIFF’S MOTION FOR LEAVE FOR
        A ONE DAY EXTENSION OF TIME TO FILE PLAINTIFF DALIO
        HOLDINGS I, LLC’S REPLY TO DEFENDANT WCW HOUSTON
        PROPERTIES, LLC’S RESPONSE TO PLAINTIFF’S FIRST AMENDED
        MOTION FOR SUMMARY JUDGMENT FOR GOOD CAUSE



TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

     COMES NOW, PLAINTIFF DALIO HOLDINGS I, LLC, by and through its

undersigned attorney in charge, and files Plaintiff’s Certificate Of Conference For

Plaintiff’s Motion For Leave For A One Day Extension Of Time To File Plaintiff Dalio

Holdings I, LLC ‘s Reply To Defendant WCW Houston Properties, LLC’s Response To

Plaintiff’s First Amended Motion For Summary Judgment For Good Cause and would

respectfully show the Court as follows:


     Plaintiff through its undersigned attorney in charge certifies that Plaintiff’s

undersigned attorney in charge attempted to contact Kevin Powers, attorney in charge for

Defendant WCW Houston Properties, LLC, on April 29,2020 and asked him whether he
      Case 4:18-cv-01882 Document 85 Filed on 04/29/20 in TXSD Page 2 of 2



opposed on behalf of said Defendant, Plaintiff’s Motion For Leave For A One Day

Extension Of Time To File Plaintiff Dalio Holdings I, LLC ‘s Reply To Defendant WCW

Houston Properties, LLC’s Response To Plaintiff’s First Amended Motion For Summary

Judgment For Good Cause and that Mr.Powers on behalf of said Defendant by email

stated that he opposed to the motion.


          Respectfully submitted,

                U. LAWRENCE BOZE’ & ASSOCIATES, P.C.

                          /s/ U. Lawrence Boze’
                         U. Lawrence Boze’
                         SBOT#02801600
                         So.Dist.Tex.No.6174
                         2212 Blodgett
                         Houston, Texas 77004
                         (713) 520-0260 Office
                         (713) 520-6194 Fax
                         Bozelaw@aol.com Email
                         Attorney In Charge For Plaintiff




                            CERTIFICATE OF SERVICE

  This is to certify that a true and correct copy of the above and foregoing pleading
was served on Defendant’s lead attorney in charge, by certified mail, return receipt
requested, facsimile, hand delivery, e-mail and/or electronic filing on this 29th day of
April 2020.


                           /s/ U. Lawrence Boze’
                             U. Lawrence Boze’
